Citation Nr: 1606108	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a heart disorder, claimed as ischemic heart disease.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), effective August 27, 2009.  

4.  Entitlement to a rating in excess of 50 percent for PTSD, effective January 25, 2012.  

5.  Entitlement to a total disability rating due to unemployability caused by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from February 1967 to March 1970.  He had service in the Republic of Vietnam from October 1967 to October 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in April 2010 and April 2011.  

In November 2015, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

In September 2005, the RO denied the appellant's claim of entitlement to service connection for tinnitus.  The appellant was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final, under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  The appellant has since requested that his claim for service connection for tinnitus be reopened.  

In April 2010, the RO found that the appellant had submitted new and material evidence to reopen his claim of service connection for tinnitus.  Following a de novo review of the evidence, however, the RO confirmed and continued the prior denial.  Accordingly, the issues concerning the appellant's claim of entitlement to service connection for tinnitus have been characterized to reflect the finality of the  September 2005 RO decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

In December 2015, the Veteran through counsel submitted a compact disc (CD) with medical records generated by the John Cochran VA Medical Center dated from July 29, 2013 to September 25, 2015. It January 2016, the VA claims intake center in Janesville, Wisconsin reported that the CD was "broken/damaged." 

The case is REMANDED for the following action:

1.  The AOJ must contact the Veteran's counsel and ask if another copy of the CD is available and may be obtained. If so, obtain the CD and include it in the record. 

	ALTERNATIVELY, THE MAY ALSO CONTACT THE JOHN COCHRAN VA MEDICAL CENTER AND OBTAIN ALL OF THE VETERAN'S MEDICAL AND COUNSELING RECORDS DATED FROM JULY 2013 TO DATE. 

2.  The AOJ must also ask the appellant for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he was treated for tinnitus, a heart disorder, and PTSD since January 2015.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the appellant's treatment since January 2015.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

3.  When the actions in parts 1 and 2 have been completed, IF DEEMED NECESSARY, schedule the appellant for a psychiatric examination to determine the severity of his service-connected PTSD. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the symptoms supporting the diagnosis of PTSD. 

The examiner must report the social and occupational effects of the service-connected PTSD on the appellant's ordinary activity, including his ability to work and his ability to perform the activities of daily living. 

A copy of the notice informing the appellant of the date, time, and location of the examination must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination, without good cause, may include denial of the claim. 

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must undertake any other development necessary to a fair adjudication of the appellant's claims.  Then, the AOJ must re adjudicate the issue of entitlement to service connection for tinnitus; entitlement to service connection for a heart disorder, claimed as ischemic heart disease; entitlement to an initial rating in excess of 30 percent for PTSD, effective August 27, 2009; entitlement to a rating in excess of 50 percent for PTSD, effective January 25, 2012; and entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  He has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A., CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




